Citation Nr: 0405494	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to February 15, 
1989 for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to September 7, 
1999 for a 20 percent rating for bilateral inguinal hernias.


REPRESENTATION 

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to November 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana, which denied 
entitlement to an effective dates prior to February 15, 1989 
for a compensable rating for PTSD, prior to September 7, 1999 
for entitlement to service connection for bilateral inguinal 
hernias and prior to April 5, 2001 for a compensable rating 
for bilateral inguinal hernias.  In that decision, the RO 
also determined that no revision was warranted in the rating 
decision, which established entitlement to service connection 
for a nervous disorder prior to 1989. 

During the pendency of this appeal, in an April 2003 rating 
decision, the RO granted entitlement to an earlier effective 
date of September 7, 1999 for an initial 20 percent rating 
for bilateral inguinal hernias.
 
In an April 2003 VA Form 9, the appellant requested a Central 
Office (CO) Board hearing.  He failed to appear for a CO 
hearing scheduled in January 2004.  As the appellant has not 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. 
§ 20.704(d) (2003).

In his VA Form 9, the veteran appears to claim clear and 
unmistakable error (CUE) in reference to a VA decision not 
awarding a total disability rating based upon individual 
unemployability (TDIU) back to 1971.  This issue is referred 
to the RO for appropriate action.  




FINDINGS OF FACT

1.  On February 15, 1989, the RO received the veteran's claim 
for a higher rating for his service-connected anxiety 
reaction, which he amended in May 1989 to include a claim for 
service connection for PTSD.

2.  In an October 1990 rating decision, the RO reconsidered 
an October 1989 denial and granted service connection for 
PTSD, assigning a 70 percent disability rating from February 
15, 1989, the date of receipt of the claim; the 70 percent 
rating encompassed his previously rated anxiety reaction 
under a single diagnostic code.

3.  In March 1990 VA psychological and psychiatric evaluation 
reports, the veteran was given a clear diagnosis of PTSD with 
associated major depression linked to his Vietnam 
experiences, the date of entitlement.

4.  On September 7, 1999, the RO received the veteran's claim 
for service connection for inguinal hernias.

5.  In a February 2000 rating decision, the RO granted 
service connection for bilateral inguinal hernias, assigning 
a noncompensable rating from September 7, 1999, the date of 
claim; the veteran was informed of this decision in March 
2000 but did not respond within one year of such 
notification.

6.  On April 5, 2001, the RO received the veteran's claim for 
an increased (compensable) rating for bilateral inguinal 
hernias.

7.  A September 10, 2001 VA examination report showed that 
the veteran required surgery for bilateral inguinal hernias.

8.  In an April 2003 rating decision, the RO assigned a 20 
percent rating for bilateral inguinal hernias, effective 
September 7, 1999, the date of the veteran's service-
connection claim.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than February 15, 1989 for a 70 percent rating for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).

2.  The criteria for assignment of an effective date earlier 
than September 7, 1999 for a 20 percent rating for bilateral 
inguinal hernias have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before receiving the appellant's claims, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  Cf. 
Huston v. Principi, 17 Vet. App. 195, 202 (2003); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of these 
claims.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
the assignment of an initial disability rating due to the 
grant of the service connection as the effective date can be 
no earlier than the date of receipt of the claim.  As 
discussed more fully below, the effective date of an 
evaluation and an award of compensation based on an original, 
or reopened, claim "will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2003).  Therefore, even if evidence did exist 
pre-dating the claim that showed service connection, and the 
initial disability rating, was warranted for the claimed 
condition, it is legally impossible to get an effective date 
any earlier than the date the claim was ultimately received.

In this case, the appellant is not prejudiced by the Board's 
consideration of his earlier effective date claims as VA has 
already met all notice and duty to assist obligations to the 
veteran under the VCAA.  In essence, the veteran in this case 
has been notified as to the laws and regulations governing 
effective dates.  He has, by information letters, rating 
actions, an April 2003 statement of the case, and VCAA 
letters dated in May 2001 and September 2002, been advised of 
the evidence considered in connection with his earlier 
effective date appeal, and the evidence potentially probative 
of the claim throughout the procedural course of the claims 
process.  Moreover, the veteran and his representative have 
provided arguments in support of his appeal, thus curing (or 
rendering harmless) any previous omissions.  As such, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review of his earlier 
effective date claim.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Background

Service medical records show that the veteran was treated for 
bilateral inguinal hernias from January to June 1968.  The 
veteran declined surgical repair.  An October 1968 Medical 
Board Report found that the veteran had psychophysiological 
gastrointestinal (GI) reaction superimposed on a personality 
disorder and recommended that the veteran be discharged from 
service.  

In December 1968, the veteran filed an original claim for 
service connection for nervous and stomach disorders.

March 1969 VA examination reports show a diagnostic 
impression of personality pattern disturbance, inadequate 
personality type, and a mild chronic psychophysiological GI 
reaction.  Upper GI series were within normal limits.

A July 1969 rating decision granted service connection for 
psychophysiological GI reaction superimposed on personality 
pattern disturbance, inadequate personality and assigned a 10 
percent rating effective from November 28, 1968.

In December 1969, the veteran filed an original claim for 
service connection for a nervous stomach disorder.

The veteran testified at an RO hearing in March 1970 about 
the onset and nature of his nervous stomach problems. 

April 1970 VA examination reports reflect that the veteran's 
complaints were vague and somatic with an apparently 
psychogenic basis.  Upper GI series were within normal 
limits.  VA medical records indicated that medication was 
helping.  No hernia was found on examination.  The impression 
included anxiety reaction, chronic, with moderate to marked 
conversion features, manifested by multiple functional 
complaints. 

VA records dated in 1970 reflect some complaints and 
treatment for a nervous stomach.

In an August 1970 rating decision, the veteran's disability 
was recharacterized as anxiety reaction formerly diagnosed as 
physiopsychological GI reaction.

A report from West Adams Hospital shows that the veteran was 
seen in March 1971 with complaints of insomnia, cramp-like 
pains in the lower abdominal area, and bloody urine.  The 
diagnosis was spastic colitis, anxiety with mild depression, 
malnutrition, prostatitis and insomnia.

A November 1973 VA examination report reflects a diagnosis of 
anxiety reaction, chronic-moderate, and an inadequate 
personality disorder.

An October 1975 rating decision assigned a 30 percent rating 
for anxiety reaction formerly diagnosed as 
physiopsychological GI reaction, effective June 25, 1975.

In early 1976, the veteran was hospitalized at a local 
hospital.  The diagnoses were psychoneurosis and anxiety 
reaction.  

At a June 1976 VA examination, the veteran complained of 
anxiety, being nervous, headaches and genitourinary problems.  
Diagnosis was anxiety reaction in a passive-dependent 
individual. 

A September 1976 VA treatment record showed that the veteran 
was seen and diagnosed with chronic anxiety neurosis related 
to traumatic events by history.

At an August 1977 RO hearing, the veteran testified that he 
was seen at a mental health clinic about once a month and was 
taking medication, which had been changed recently, and that 
he had been terminated from his job because he had to be 
treated frequently.  

A September 1977 VA examination report reflected that the 
veteran's anxiety neurosis was manifested by diffuse anxiety, 
morbid premonitions of death, and sleep and appetite 
disturbances as well as preoccupation with somatic complaints 
and intolerance of social situations.  The impression was 
anxiety neurosis, mild.

In early 1978, VA records show treatment for low back pain 
and a personality disorder.

In a June 1978 decision, the Board denied the veteran's claim 
seeking entitlement to a disability evaluation in excess of 
30 percent for his service-connected anxiety reaction.

VA treatment records from November 1977 to 1985 reflect 
treatment primarily for neck and back pain and genitourinary 
problems.  In March 1977, the veteran was treated for extreme 
nervousness plus insomnia.  A month later, he complained of 
nightmares.  In October 1978, the veteran was seen for 
anxiety.  A January 1979 record shows complaints of 
irritability, anxiety, tension, frustration and some 
insomnia.  

In February 1979, VA received a December 1971 state 
vocational rehabilitation evaluation performed by C. A. S., 
M.D., which reflects a diagnosis of psychoneurotic disorder -
- conversion reaction and December 1972 private records 
showing treatment for anxiety.

In August 1980, the RO received records from Charity Hospital 
of Louisiana at New Orleans showing treatment for 
genitourinary problems in October 1979 and for a left 
inguinal hernia in December 1979.

At a February 1982 VA examination, the veteran reported that 
he was treated for urethritis and hernias between August 1979 
and March 1980.  The diagnosis continued to be anxiety 
neurosis, with some hysterical features, characterized by 
nervousness, occasional tremors and shaky feeling, anxiety 
attacks, episodes of depression, preoccupation with somatic 
complaints, insomnia, social withdrawal, intolerance of being 
round people.  The degree of social and industrial impairment 
was moderately severe.

A May 1982 report from the Chairman of a VA vocational 
rehabilitation board concluded that training of the veteran 
was not advisable at that time, and the veteran was 
encouraged to become more actively involved in a treatment 
program for his service-connected disabilities. 

In September 1982, the coordinator of the VA day treatment 
center concluded that the program was not meeting the 
veteran's needs and recommended that he seek treatment at the 
mental hygiene clinic.

In March 1983, the veteran sought to reopen claims for 
nervous and stomach disorders.

An October 1986 VA psychological evaluation shows a 
diagnostic impression of paranoia.

In January 1987, the veteran asked to reopen claims for 
nervous and stomach conditions.

At an April 1987 VA psychiatric examination, the examiner had 
no old charts available.  Based on the veteran's self-
reported history, the examiner diagnosed the veteran with 
PTSD, with nightmares, intrusive thoughts, inability to get 
along with others, sleeping problems and social withdrawal.  
The illness was moderate in severity.

During a September 1987 VA hospitalization, the veteran was 
treated primarily for depression.  A physical examination was 
mostly normal except for a deformity of the right middle 
finger and a scar on the left upper arm.  Discharge diagnoses 
included, depressive illness, rule out major depression.

A July 1988 evaluation done for disability purposes reflects 
that the veteran's abdomen was normal and that there was no 
obvious depression or nervousness noted.  The impression was 
long-standing psychiatric problems and multiple complaints 
but a normal physical examination.

In a January 1989 decision, the Board denied the veteran's 
claim for a disability evaluation in excess of 30 percent for 
his service-connected anxiety reaction.

On February 15, 1989, the RO received the veteran's claim for 
a higher rating for his service-connected anxiety reaction, 
which he amended in May 1989 to include a claim for service 
connection for PTSD.

In July 1989, the veteran submitted his stressor statement 
for service connection for PTSD.  

In an October 1989 rating decision, the RO denied service 
connection for PTSD in the presence of conflicting diagnoses 
and the refusal of the veteran to submit to a period of 
observation and evaluation, it was felt that the evidence in 
the record was insufficient to establish a diagnosis of PTSD.

In a January 1990 statement, R. T. R, M.D. indicated that he 
had treated the veteran since 1983 for medical conditions 
which rendered him unemployable to include a personality 
disorder (paranoid schizophrenic).

In February 1990, the RO received a copy of a Social Security 
Administration evaluation done in July 1988 that reflected a 
diagnosis of chronic paranoid schizophrenia and chronic 
alcohol abuse, which made the veteran unemployable because he 
would be dangerous to others.

March 1990 VA psychological and psychiatric evaluation 
reports contain a diagnosis of PTSD and associated major 
depression linked to his Vietnam experiences.

In an October 1990 rating decision, the RO granted service 
connection for PTSD as part and parcel of his service-
connected anxiety reaction (formerly diagnosed as 
psychophysicological gastrointestinal reaction) and increased 
the 30 percent disability rating to 70 percent, rating both 
disorders under one diagnostic code effective February 15, 
1989, the date of receipt of the reopened claim.

A March 1994 statement from Dr. R. T. R. notes that the 
physician has been treating the veteran since 1983 for 
various disorders to include, PTSD and anxiety neuroses with 
memory defects and loss.

A March 1994 VA examination report reflects a diagnosis of 
bilateral inguinal hernias right greater than left, 
reducible.  It also shows that the veteran changed pads three 
times per day.

On September 7, 1999, the RO received the veteran's claim for 
service connection for bilateral inguinal hernias.

In a February 2000 rating decision, the RO granted service 
connection for bilateral inguinal hernias, assigning a 
noncompensable rating from September 7, 1999, the date of 
claim.  The RO informed the veteran of this decision in March 
2000 but he did not respond within one year of such 
notification.

On April 5, 2001, the RO received the veteran's claim for a 
compensable rating for bilateral inguinal hernias.

A September 10, 2001 VA examination report showed that the 
veteran required surgery for bilateral inguinal hernias.

In a March 2002 rating decision, the RO assigned a 20 percent 
rating for bilateral inguinal hernias, effective April 5, 
2001, the date of the veteran's increased ratings claim.

In an April 2003 rating decision, the RO assigned a 20 
percent rating for bilateral inguinal hernias, effective 
September 7, 1999, the date of the veteran's original 
service-connection claim.



I.  Pertinent Criteria

A.  Service Connection

As extant at the time of the 1989, 1990 and 2000 rating 
decisions, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1989, 1990, 2000).  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (1980).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
19.117, 19.118, 19.119, 19.123 (1989, 1990); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2000, 2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.192 
(1989, 1990); 38 C.F.R. §§ 3.104, 20.1103 (2000, 2003).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (1989, 1990, 2000, 2003).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (1989, 1990, 2000, 2003).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (1989, 
1990, 2000, 2003).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

C.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2003).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2003).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2003).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the statute or VA administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a) (2003).  

For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97.

The addition of PTSD as a diagnostic entity in VA's Rating 
Schedule was a "liberalizing VA issue" for purposes of 38 
C.F.R. § 3.114(a).

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Where disability compensation was 
awarded pursuant to any liberalizing law or VA issue, the 
effective date of such award is to be established in 
accordance with the facts found, but cannot to be earlier 
than the effective date of the liberalizing law or VA issue.  
In no event was such an award or increase to be retroactive 
for more than one year from the date of application or from 
the date of administrative determination of entitlement, 
whichever was earlier.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2003).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2003).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2003).

II.  Analysis

The veteran contends that he is entitled to an earlier 
effective date from 1983 for a 70 percent rating for PTSD and 
from 1994 for a 20 percent rating for bilateral inguinal 
hernias.  

PTSD

The effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2003).  The appeal as to the 
effective date assignable for a 70 percent rating for PTSD 
rests on two separate, relative simple determinations.  
First, there needs to be a finding as to the date on which 
the veteran filed his claim, either formal or informal.  
Second, there needs to be a finding regarding on what date 
the medical evidence of records showed that his entitlement 
arose.  

At an April 1987 VA psychiatric examination, the examiner 
diagnosed the veteran with PTSD, based on the veteran's self-
reported history, as no claims file or old medical chart were 
available.

During a September 1987 VA hospitalization, the veteran was 
treated primarily for depression; PTSD was not even mentioned 
as a possible diagnosis.  

A July 1988 evaluation done for disability purposes reflects 
an impression was long-standing psychiatric problems and 
multiple complaints but a normal physical examination.  There 
was no obvious depression or nervousness noted.  

In a January 1989 decision, the Board denied the veteran's 
claim seeking entitlement to a disability evaluation in 
excess of 30 percent rating for his service-connected anxiety 
reaction.

On February 15, 1989, the RO received the veteran's claim for 
a higher rating for his service-connected anxiety reaction, 
which he amended in May 1989 to include a claim for service 
connection for PTSD.

In July 1989, the veteran submitted his stressor statement 
for service connection for PTSD.  

The RO denied entitlement to service connection for PTSD in 
an October 1989 rating decision and properly notified the 
veteran by letter dated November 17, 1989 of denial at his 
address of record.  The RO provided the veteran with 
contemporaneous notice of his appellate rights.  The October 
1989 rating decision was based on the fact that there was no 
clear diagnosis of PTSD.  That decision was consistent with 
and supported by the existing record and legal authority.  

March 1990 VA psychological and psychiatric evaluation 
reports contain a diagnosis of PTSD with associated major 
depression linked to his Vietnam experiences.

In an October 1990 rating decision, based on new and material 
evidence in the form of a clear diagnosis of PTSD and 
conceded occurrence of in-service stressors, the RO granted 
service connection for PTSD as part and parcel of his 
service-connected anxiety reaction (formerly diagnosed as 
psychophysicological GI reaction).  The RO increased the 
veteran's 30 percent disability rating to 70 percent, rating 
both disorders under one diagnostic code effective February 
15, 1989, the date of receipt of the reopened claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

The currently assigned effective date of February 15, 1989, 
was assigned based on the RO's receipt of the veteran's 
service-connection claim on that date and March 1990 VA 
medical opinions that the veteran had PTSD and associated 
chronic depression from his Vietnam experiences.  The facts 
establish the absence of any PTSD claim prior to 1989, even 
though the 1987 VA examiner diagnosed the veteran with PTSD 
based on his self-reported history.  The Board notes that a 
mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  It was not until March 
1990 that there was competent medical evidence showing a 
clear, confirmed diagnosis of PTSD based on his Vietnam 
service.  The salient point to be made is that the veteran's 
February 15, 1989 claim for service connection for PTSD, 
however, was a new claim, separate and distinct from his 
earlier claims for service connection for a nervous condition 
or for an increased rating for his service-connected nervous 
disorder, and thus was not a claim subject to the submission 
of new and material evidence until the RO's October 1989 
denial.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The veteran's discharge from service was in November 1968.  
The first unconfirmed diagnosis of PTSD came in 1987.  On 
February 15, 1989, the RO received a claim for an increased 
rating for the veteran's existing service-connected nervous 
disorder, which the veteran amended to include an original 
claim for entitlement to service connection for PTSD.  Given 
the foregoing and the fact that the veteran did not file a 
claim for service connection for PTSD within one year after 
separation from service, the effective date is the date of 
receipt of the original claim, or the date that entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  Thus, the earliest date for which entitlement 
to service connection for PTSD and the initial 70 percent 
rating could normally be granted is the date of receipt of 
the veteran's claim, which is February 15, 1989.  See 38 
C.F.R. 
§ 3.400(b)(2).  Therefore, the veteran's claim for an earlier 
effective date for a 70 percent rating for PTSD must be 
denied.

The Board observes that the liberalizing law provisions do 
not apply in this case, since the law was liberalized in 
April 1980 prior to the denial of the veteran's first claim 
for service connection for PTSD in 1989.  Although changed in 
1993, it was not liberalized again until the late 1990s after 
grant of service connection for PTSD in October 1990.  Thus, 
the case is not governed by the criteria pertinent to 
effective dates based on the enactment of a liberalizing VA 
issue under 38 C.F.R. § 3.114(a); VAOPGCPREC 26-97.  

The Board also is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his psychiatric symptoms have always represented PTSD and 
date back to 1983.  As noted above, the veteran had not been 
diagnosed with PTSD by 1983 and it was not until several 
years later that he was diagnosed or filed a service-
connection claim for PTSD.  A March 1994 statement received 
from Dr. R. T. R. was the first private physician statement 
indicating that the veteran was receiving treatment for PTSD.  
The Board is constrained from assigning an earlier effective 
date absent regulatory provisions authorizing such.  No such 
provision exists which, upon application to the facts of this 
case, would result in assignment of an earlier effective 
date.  As a result, the claim for an effective date earlier 
than February 15, 1989 for a 70 percent rating for PTSD must 
be denied.

Inguinal Hernias

The effective date of an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 
38 C.F.R. § 3.400(o).  

In this case, the RO determined that a VA Form 21-4138 
submitted by the veteran and received on September 7, 1999, 
constituted a formal claim for service connection for 
bilateral inguinal hernias.  38 C.F.R. §§ 3.1(a), 3.151(a) 
(2003).  

In a February 2000 rating decision, the RO granted service 
connection for bilateral inguinal hernias, assigning a 
noncompensable rating from September 7, 1999, the date of 
claim.  The RO informed the veteran of this decision in March 
2000 but did not respond within one year of such 
notification.  This decision became final.  38 C.F.R. 
§ 20.1103.

On April 5, 2001, the RO received the veteran's claim for an 
increased (compensable) rating for bilateral inguinal 
hernias.

A September 10, 2001 VA examination report showed that the 
veteran required surgery for bilateral inguinal hernias.

In March 2002, the RO assigned a 20 percent rating for 
bilateral inguinal hernias, effective April 5, 2001, the date 
of receipt of the veteran's increased ratings claim.

In an April 2003 rating decision, the RO assigned a 20 
percent rating for bilateral inguinal hernias, effective 
September 7, 1999, the date of the veteran's original claim 
for service connection.

Based on the above, the veteran's increased rating claim was 
received on April 5, 2001, the date of claim.  To determine 
the date entitlement arose, the Board must look to the 
evidence regarding the veteran's disabilities dated during 
the one-year period prior to his claim to determine when it 
was "ascertainable that an increase in disability had 
occurred."  See 38 C.F.R. § 3.400.  VA treatment records 
during that period are silent as to the veteran's hernias.  A 
September 10, 2001 VA examination report showed that the 
veteran required surgery for bilateral inguinal hernias and 
had since 1968.  Prior to that a March 1994 VA examination 
report reflects a diagnosis of bilateral inguinal hernias 
right greater than left, reducible.  It also shows that the 
veteran changed pads three times per day.  Based on the above 
facts, the veteran would be entitled to an effective date no 
earlier than April 5, 2001, not September 7, 1999 as assigned 
by the RO.  However, it appears that the RO considers the 
April 2003 rating decision to be an amendment to the February 
2000 rating decision granting service connection.  Assuming 
that is the case, the effective date for an initial 
disability rating cannot be earlier than the date of receipt 
of the service-connection claim, or September 7, 1999.

The Board is cognizant of the veteran's argument that an 
earlier effective date back to the time of the March 1994 VA 
examination report reflecting a diagnosis of bilateral 
inguinal hernias is warranted.  However, it was not until 
September 1999, that the veteran filed a claim specifically 
identifying a request for service connection for bilateral 
inguinal hernias.  The Board is constrained from assigning an 
earlier effective date absent regulatory provisions 
authorizing such.  No such provision exists which, upon 
application to the facts of this case, would result in 
assignment of an earlier effective date.  As a result, the 
claim for an effective date earlier than September 7, 1999 
for a 20 percent rating for bilateral inguinal hernias must 
be denied.  The facts are not in dispute and application of 
the law to the facts is dispositive.  Where, as here, there 
is no entitlement under the law to the benefit sought, the 
appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An effective date prior to February 15, 1989 for a 70 percent 
rating for PTSD is denied.

An effective date prior to September 7, 1999 for an initial 
20 percent rating for bilateral inguinal hernias is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



